DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system and method for determining a health state of an individual that includes inferring an amount of fat of an individual. This judicial exception is not integrated into a practical application because this could be done by a person in their head. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the listed elements (i.e. processing unit) are generic elements.  A physician could use a conventional computer to look at the collected data and infer an amount of fat and determine a health state.  Furthermore, the dependent claims list using well-understood and routine algorithms that could be run on a conventional computer. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaleal, III et al. (US PGPUB 2015/0037771).
	Regarding claims 1, 9, and 17, Kaleal discloses a system and method to determine a health state of an individual in an environment (e.g. ABSTRACT), the system comprising: a heart rate sensor configured to measure a heart rate of the individual during operation within the environment (e.g. paragraph 41); a pressure sensing platform configured to output pressure data of the individual (e.g. paragraph 41); an image capturing device configured to output image data of the individual (e.g. paragraph 41 and 110); and a processing unit (e.g. 1704) communicatively coupled to the heart rate sensor, the pressure sensing platform, and the image capturing device (e.g. paragraph 226 and Fig. 17), wherein the processing unit is configured to: infer an amount of fat of the individual in the image data; update the amount of fat of the individual using the pressure data; and control a threshold for determining the health the processor uses the inputs to create an avatar which changes in appearance over time based on the inputs to indicate an amount of fat and health state).
	Regarding claims 2, 10, and 18, Kaleal discloses the processing unit is further configured to: determine a first probability of having health issues using the measured heart rate; determine a second probability of having health issues using at least one of an age, a race, a gender, a Body Mass Index (BMI), and an identity of the individual; determine a third probability of having health issues using at least one activity of the individual; and compare at least one of the first probability, the second probability, and the third probability of having health issues with the threshold to determine the health state of the individual (e.g. paragraphs 104 – 106).
	Regarding claims 3, 11, and 19, Kaleal discloses the processing unit is further configured to: infer movement of the individual in the image data; and determine the health state of the individual using the movement of the individual (e.g. paragraph 25).
	Regarding claims 4, 12, and 20, Kaleal discloses the processing unit is further configured to implement at least one Machine Learning (ML) model for determining at least one of the first probability, the second probability, and the third probability of having health issues (e.g. paragraph 34).
	Regarding claims 5 and 13, Kaleal discloses the processing unit is further configured to: determine at least one of the age, the race, the gender, and the identity of the 
	Regarding claims 6 and 14, Kaleal discloses the processing unit is further configured to: query a second database based on the identity of the individual; and obtain the one or more preconditions associated with the individual from the second database (e.g. paragraph 174).
	Regarding claims 7 and 15, Kaleal discloses the processing unit is further configured to: determine a first value indicative of a facial activity of the individual; determine a second value indicative of a body activity of the individual; and determine the third probability based on the first value and the second value (e.g. paragraph 27).
	Regarding claims 8 and 16, Kaleal discloses the processing unit is further configured to determine the health state based on at least one of an ML model and a fuzzy logic technique (e.g. paragraph 100).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792